Citation Nr: 1131456	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  05-06 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for back disorder, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1979 to 
March 1982 and from June to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.

The claim at issue was previously remanded by the Board in February 2010 to obtain a medical examination and nexus opinion for the Veteran's back disorder; the Veteran was provided a VA spine examination in July 2010.  The Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran sustained a back injury in service.

3.  Symptoms of a back disorder were not chronic in service.

4.  Symptoms of a back disorder have not been continuous since service separation.

5.  The Veteran's current back disorder is not related to his active service.

6.  The Veteran's back disorder is not causally related to or permanently worsened by any service-connected disability.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active service and was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.07, 3.309, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In a timely August 2003 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  Relevant in-service and post-service treatment reports are of record.  The RO also obtained VA examinations in November 2008 and 
July 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion/findings obtained in this case are adequate, as the opinion is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA and private treatment records, Social Security Administration (SSA) records, VA examinations, and the Veteran's statements.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").



Service Connection for a Back Disorder

The Veteran contends that he suffered a back injury while on active duty for training in the Spring of 1992.  In June 2002, the Veteran reported that he had back problems in service between 1979 and 1982 and back problems during reserve training between 1987 and 1996.  The Veteran has also provided lay statements from his sister and mother reporting that he sustained a back injury in service in 1980.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did sustain a back injury in service, but back symptoms were not chronic in service.  In an April 1980 service treatment record, the Veteran reported back pain.  The Veteran was given a profile of no physical training for three days.  In a July 1981 service treatment record, the only physical defect noted was ingrown facial and neck hairs.  A February 1982 private treatment record reported mild levoscoliosis.  However, the Veteran's service treatment records indicate that his back problems resolved with treatment.  The Veteran was not placed on permanent profile or restriction in service because of a back injury.  A November 1984 private treatment record reported normal lumbosacral spine.  A May 1987 service report of medical examination reported that clinical evaluation of the spine and other musculoskeletal system was normal.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a back disorder have not been continuous since service separation in October 1987.  While the Veteran is competent to state that he had back symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic back symptoms in service, and continuous back symptoms since service, made in the context of the August 2003 claim for service connection (disability compensation) for back disorder, are outweighed by the Veteran's own histories that he gave for treatment purposes, post-service back injuries, post-service medical and administrative findings, and the absence of post-service treatment evidence until 1992.  

For example, the Veteran's recent statements of in-service and continuous post-service back symptoms are inconsistent with SSA and private treatment records.  In a September 1993 SSA disability report, the Veteran reported injuring his lower back due to an "on-the-job" injury.  In a November 1994 SSA disability decision, a SSA Administrative Law Judge (ALJ) found that the Veteran's post-service "on-the-job" back disability prevented him from gaining employment.  The December 1994 SSA disability determination reported that the Veteran's back disorder began in August 1992.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

An August 1992 private treatment record reported that the Veteran hurt his back when "bending over" five days ago; the past medical history was silent for a report of chronic low back pain.  In a June 1993 "Fitness for Duty" report, the Veteran reported injuring his back while lifting a gate at work in August 1992.  In a September 1993 private treatment record, the private examiner reported that the Veteran injured his back while lifting heavy grates at work.  The histories presented during private treatment do not include a mention of in-service back injury, disease, diagnosis, or treatment of back symptoms or disability in service.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

As the statements made to private physicians in June and September 1993 were made during the course of treatment, they are afforded greater probative weight than those more recent statements made in conjunction with the Veteran's 
August 2003 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention a back injury or disease in service, back symptoms in service, or continuous back symptoms since service.  See Rucker, 10 Vet. App. 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

As noted above, the most probative evidence in this case is the Veteran's own post-service reported histories presented to private physicians.  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to 
August 1992 tends to weigh against a finding of either chronic symptoms in service or continuous symptoms of back disorder after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Board finds that, while the Veteran is competent to report the onset of his back disorder symptoms, his recent report of chronic back disorder symptoms in service and continuous symptoms since service, made for compensation purposes, is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current back disorder is not related to his active service.  In the 
July 2010 VA back examination, the Veteran reported that his back has hurt constantly since 1982.  The examination report reflects a diagnosis of degenerative changes of the spine and mechanical low back pain.  The VA examiner opined that, based on the evidence and review of the claims file, the Veteran's back disorder was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that the Veteran repeatedly denied back pain when receiving medical treatment, and that the post-service August 1992 back injury sustained at work was more likely the cause of the Veteran's current back disorder.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The July 2010 back opinion is competent and probative medical evidence because it is factually accurate and supported by an adequate rationale, as the examiner was informed of the pertinent evidence, including the Veteran's contentions of back pain since 1982.  The VA examiner reviewed the claims file and fully articulated the opinion.

Based on the weight of the evidence, there is no credible evidence of a relationship between the Veteran's current back disorder and active military service.  The only nexus opinion on file, in July 2010, which included a review of the claims file, weighs against the claim.  Therefore, the Board finds that that the lay and medical evidence that is of record weighs against the claim for service connection for back disorder, and outweighs the Veteran's more recent contentions regarding in-service back disorder symptoms and post-service back disorder symptoms.  

The Board notes that the issue of whether the current back disorder is related to service-connected disabilities has been raised by the record.  The Board is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran has a current diagnosis of degenerative changes of the lumbosacral spine.  Service connection has been established for posttraumatic stress disorder, residuals of left foot injury, and pseudofolliculitis.  After reviewing all the evidence, the Board finds that the competent evidence that is of record tends to weigh against a finding of a relationship between currently diagnosed back disorder and service-connected disabilities.  In a June 1996 private treatment record, the private examiner opined that it was possible that limping on the basis of a foot injury might contribute to aggravation of his back.  However, a physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  In a more thorough and reasoned July 2010 VA examination, the VA examiner opined that the Veteran's current back disorder was due to a post-service work injury.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a back disorder is denied.


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


